KRUEGER, Judge.
The offense is murder. The punishment assessed is confinement in the State penitentiary for a term of five years.
There are no bills of exception nor is there a statement of facts in the record. In the absence of a bill of exception to the overruling of the motion for a continuance, the matter is not properly before this Court for review. See Branch’s Ann. P.C., Sec. 304, page 183.
The indictment seems to be in due form. Therefore, the judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.